DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 3/10/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-7, 9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (US 2010/0302866 ‒hereinafter Cha).

Regarding claim 1, Cha discloses a memory device comprising:
a memory cell (i.e. of a memory cell array; para 0023) connected to a bit line (BLe/BLo; para 0023);
a page buffer (100; fig. 2) configured to store data (i.e. via latches 130-160; fig. 2) to be stored in the memory cell (i.e. of a memory cell array; para 0023); and
a test performer (110/130; fig. 2) configured to control (i.e. during a test operation; para 0009) the page buffer to sequentially (fig. 3; para 0010) apply a first test voltage (a test voltage VIRPWR to a bit line BLe; para 0038) and a second test voltage (ground voltage Vss to a bit line BLo; para 0039) of a level lower than a level of the first test voltage (Vss is 0V; VIRPWR is 4V; para 0038-0039) to a sensing node (sense node SO; para 0039) of the page buffer (100; fig. 2) through the bit line (BLe/BLo; para 0038-0039), and detect a defect (i.e. fail) of the sensing node (i.e. via detecting a voltage level of BLo; para 0041) according to whether a potential level of the sensing node (i.e. a potential voltage level of the sense node SO; para 0042) is changed (i.e. is maintained at a high level or discharged to a low level according to the voltage level of BLo; para 0042), 
wherein the page buffer comprises:
a test voltage transfer component (NM1/NM2/NM6/NM16/NM21; fig. 2) configured to transmit the first test voltage (VIRPWR; fig. 2) or the second test voltage (Vss; fig. 2) to the sensing node (sense node SO; fig. 2);
(NM5; fig. 2) configured to electrically connect the bit line  (BLe/BLo; fig. 2) and the sensing node (sense node SO; fig. 2); and
a sensing latch (latch 140 functions to latch the potential voltage level of the sense node SO; fig. 2) configured to latch (i.e. via IV3/IV4; fig. 2) a sensing value (i.e. a high or low value of the sense node SO; para 0042) corresponding to the potential level of the sensing node (para 0042) and provide the sensing value to the test performer (the high or low value of the sense node SO is provided to 130; para 0043).

Regarding claim 3, Cha discloses the memory device, wherein the test performer sequentially provides a bit line bias signal (DISCHe; fig. 2) to the page buffer to apply the first test voltage to the sensing node and a bit line discharge signal (TRANc/TRANf; fig. 2) to the page buffer to apply the second test voltage to the sensing node.

Regarding claim 4, Cha discloses the memory device, wherein the test performer provides the bit line bias signal to the test voltage transfer component and then provides the bit line discharge signal to the test voltage transfer component (DISCHe provided before TRANc/TRANf is provided to 110/130; fig. 2).

Regarding claim 6, Cha discloses the memory device, wherein the test voltage transfer component provides the first test voltage to the bit line in response to the bit line bias signal (DISCHe; fig. 2), and provides the second test voltage to the bit line in response to the bit line discharge signal (TRANc/TRANf; fig. 2).

Regarding claim 7, Cha discloses the memory device, wherein the test voltage transfer component comprises:
a bias transistor (NM1; fig. 2) turned on in response to the bit line bias signal; and
a discharge transistor (NM6/NM16; fig. 2) turned on in response to the bit line
discharge signal.

Regarding claim 9, Cha discloses the memory device, wherein the test performer provides a connection signal (PBSENSE; fig. 2) to connect the bit line and the sensing node to the sensing node connector.

Regarding claim 11, Cha discloses a method of operating a memory device, the method comprising:
sequentially (fig. 3; para 0010) applying a first test voltage (a test voltage VIRPWR to a bit line BLe; para 0038) and a second test voltage (ground voltage Vss to a bit line BLo; para 0039) of a level lower than a level of the first test voltage (Vss is 0V; VIRPWR is 4V; para 0038-0039) to a sensing node (sense node SO; para 0039) of a page buffer (100; fig. 2) through a bit line (BLe/BLo; para 0038-0039); and
detecting a defect (i.e. fail) of the sensing node (i.e. via detecting a voltage level of BLo; para 0041) according to whether a potential level of the sensing node (i.e. a voltage level of the sense node SO; para 0042) is changed to be less than a preset reference level (i.e. is maintained at a high level or discharged to a low level according to the voltage level of the odd bit line BLo; para 0042).

Regarding claim 12, Cha discloses the method, wherein applying the first test voltage and the second test voltage to the sensing node comprises:
providing a bit line bias signal (DISCHe; fig. 2) to the page buffer to apply the first test voltage to the sensing node of the page buffer; and
providing a bit line discharge signal (TRANc/TRANf; fig. 2) to the page buffer to apply the second test voltage to the sensing node of the page buffer after the bit line bias signal is provided (DISCHe provided before TRANc/TRANf is provide to 110/130; fig. 2).

Regarding claim 15, Cha discloses the method, wherein the potential level of the sensing node is changed to a first level (high level corresponding BLo pulled high; fig. 4) as the first test voltage is applied (i.e. due to application of VIRPWR; fig. 4), and is changed to a second level lower (discharged to a low level corresponding to the second test voltage Vss applied to BLo; fig. 4) than the first level as the second test voltage is applied (Vss; fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2010/0302866 ‒hereinafter Cha).

Regarding claim 5, Cha discloses the memory device, wherein the test performer provides the bit line discharge signal (TRANc/TRANf; fig. 2) to the test voltage transfer component, and provides the bit line bias signal (DISCHe; fig. 2) to the test voltage transfer component.
Cha does not expressly disclose provides the bit line discharge signal and then provides the bit line bias signal.
Providing discharge and bias signals in a page buffer is common and well known in the art, depending on the requirements of control signals for enabling/disabling the signals. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Cha is modifiable as taught to provide the bit line discharge signal and then provide the bit line bias signal for the purpose of (para 0015), as is consistent with known practices in the prior art.

Regarding claim 8, Cha discloses the memory device, wherein the potential level of the sensing node is changed to a first level in response to the bias transistor and of the discharge transistor (a first high level corresponding to the bias transistor NM1 and the discharge transistor NM6/NM16; fig. 2, 4), and is changed to a second level lower than the first level in response to the bias transistor and the discharge transistor (discharged to a second, lower level, than the first high level corresponding to the bias transistor NM1 and the discharge transistor NM6/NM16; fig. 2, 4).
Cha does not expressly disclose a turn-on/turn-off and turn-off/turn-on of the bias transistor and the discharge transistor.
A turn-on/turn-off and turn-off/turn-on of selection transistor to provide biasing and discharging of potentials in a page buffer is common and well known in the art, depending on the requirements of control signals for enabling/disabling the signals. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Cha is modifiable as taught to provide the bit line discharge signal and then provide the bit line bias signal for the purpose of facilitating data accessing schemes while reducing leakage current (para 0015), as is consistent with known practices in the prior art.

Regarding claim 13, Cha discloses the method, wherein applying the first test voltage and the second test voltage to the sensing node comprises:
providing a bit line discharge signal (TRANc/TRANf; fig. 2) to the page buffer to apply the second test voltage (Vss; fig. 2) to the sensing node of the page buffer; and
providing a bit line bias signal (DISCHe; fig. 2) to the page buffer to apply the first test voltage (VIRPWR; fig. 2) to the sense node of the page buffer.
Cha does not expressly disclose providing a bit line bias signal after the bit line discharge signal is provided.
Providing discharge and bias signals in a page buffer is common and well known in the art, depending on the requirements of control signals for enabling/disabling the signals. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Cha is modifiable as taught to provide the bit line discharge signal and then provide the bit line bias signal for the purpose of facilitating data accessing schemes while reducing leakage current (para 0015), as is consistent with known practices in the prior art.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2010/0302866 ‒hereinafter Cha) in view of Yoo et al. (US 2013/0163331 ‒hereinafter Yoo).

Regarding claim 2, Cha discloses the memory device, wherein the test performer is configured to control the page buffer to sequentially apply the first test voltage and the second (fig. 2), in response to a test input from an external controller (para 0011).
Cha does not expressly disclose a test command.
Yoo discloses a test command (para 0033).
Test commands are common and well known in the art for enabling test operations. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Cha is modifiable as taught by Yoo for the purpose of facilitating data accessing schemes by providing commands as required for performing the access (Abstract of Yoo).

	Allowable Subject Matter
Claim(s) 10 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
 dependent claim 10, the prior art fails to teach or suggest the claimed limitations, namely detects the defect of the sensing node in response to a change of the potential level of the sensing node to be less than a preset reference level from the first level.
With respect to dependent claim 14, the prior art fails to teach or suggest the claimed limitations, namely detecting the defect of the sensing node in response to a change of the potential level of the sensing node to be less than the reference level from the first level.
The allowable claims are supported in at least fig. 9 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267, fax number 571-273-2267.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 4:30 PM Eastern.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824